Title: From Jonathan Trumbull, Jr. to William Heath, 1 August 1782
From: Trumbull, Jonathan, Jr.
To: Heath, William


                  
                     Sir
                     Head Quarters 1st Augst 1782
                  
                  The System lately agreed upon between the Officers & Contractors, for future Issues to the Army, which was transmitted by you to Head Quarters, being by some Means mislaid—The General, having Occasion to refer to it, will be much obliged, if you can furnish him with a Copy.His Excellency will also be glad if you will please to direct, that a Copy of your Orders issued in Consequence of that System, should be transmitted to him at same Time—I am with great Respect Sir Your Most Obedt Servt
                  
                     J. Trumbull Junr Secty
                  
               